Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket Number: 105555-US-PA
Filling Date: 3/31/21
Priority Date: 3/9/21
Inventor: Liou et al
Examiner: Bilkis Jahan

DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Salcedo et al (US 2006/0151836 A1) in view of Yu (5,856,214).

Regarding claim 1, Salcedo discloses a silicon-controlled rectifier (Fig. 5A), comprising: a substrate 10 of a first conductivity type (P-type); a deep well region 12 of a second conductivity type (n-type), formed in the substrate 10; a well region 18 of the first conductivity type (p-type) and a well region 16 of the second conductivity type (n-type), formed side by side in the deep well region 12;
the third heavily doped active region of second conductivity type 22 is separated from the third heavily doped active region of first conductivity type 42 by a second distance D2, and a reverse diode is formed in the third heavily doped active region of the second conductivity type 22 and the well region of the first conductivity 18.


Salcedo does not explicitly disclose a first heavily doped active region of the second conductivity type and a first heavily doped active region of the first conductivity type are disposed in the well region of the second conductivity type, the first heavily doped active region of the second conductivity type and the first heavily doped active region of the first conductivity type are both connected to the anode, and a first shallow trench isolation structure is disposed in between the two; a second heavily doped active region of the second conductivity type and a second heavily doped active region of first conductivity type are disposed in the well region of the first conductivity type, the second heavily doped active region of the second conductivity type and the second heavily doped active region of the first conductivity type are both connected to the cathode, and a second shallow trench isolation structure is disposed in between the two; a third heavily doped active region of the second conductivity type, shared across the well region of the first conductivity type and the well region of the second conductivity type, wherein the third heavily doped active region of the second conductivity type is separated from the first heavily doped active region of the first conductivity type by a first distance, and a forward diode is formed in the first heavily doped active region of the first conductivity type and the well region of the second conductivity type; and a third heavily doped active region of the first conductivity type, disposed in the well region of the first conductivity type provided between the second heavily doped active region of the second conductivity type and the third heavily doped active region of the second conductivity type, wherein a third shallow trench isolation structure is disposed in between the second heavily doped active region of the second conductivity type and the third heavily doped active region of the first conductivity type.


However, Yu discloses a first heavily doped active region of the second conductivity type 44 (Figures 2D, 2E) and a first heavily doped active region of the first conductivity type 43 are disposed in the well region of the second conductivity type 32, 
the first heavily doped active region of the second conductivity type 44 and the first heavily doped active region of the first conductivity type 43 are both connected to the anode 4 (col. 4, lines 40-43), and a first shallow trench isolation structure FOX (field oxide, common in the art) is disposed in between the two 43, 44; 

a second heavily doped active region of the second conductivity type 45 and a second heavily doped active region of first conductivity type 46 are disposed in the well region of the first conductivity type 31, the second heavily doped active region of the second conductivity type 45 and the second heavily doped active region of the first conductivity type 46 are both connected to the cathode 5 (col. 4, lines 40-43), and a second shallow trench isolation FOX structure is disposed in between the two 45, 46; 

a third heavily doped active region of the second conductivity type 39, shared across the well region of the first conductivity type 31 and the well region of the second conductivity type 32, 

wherein the third heavily doped active region of the second conductivity type 39 is separated from the first heavily doped active region of the first conductivity type 43 by a first distance FOX, and a forward diode is formed in the first heavily doped active region of the first conductivity type 43 and the well region of the second conductivity type 32; and a third heavily doped active region of the first conductivity type 42, disposed in the well region of the first conductivity type 31 provided between the second heavily doped active region of  the second conductivity type 45 and the third heavily doped active region of the second conductivity type 39, wherein a third shallow trench isolation structure FOX is disposed in between the second heavily doped active region of the second conductivity type 45 and the third heavily doped active region of the first conductivity type 42.
Yu teaches the above modification is used to improve reliability issue of the device (col. 1, lines 15-20). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to combine Salcedo structure with Yu well regions including heavily doped regions arrangement as suggested above to  improve reliability issue of the device (col. 1, lines 15-20).


Regarding claim 2, Yu further discloses the silicon-controlled rectifier according to claim 1, wherein the first conductivity type is P-type 31, 46, 43, and the second conductivity type is N-type 32, 44, 39, 45.  

Regarding claim 3, Yu further discloses the silicon-controlled rectifier according to claim 1, wherein the first conductivity type is N-type, and the second conductivity type is P-type (col. 3, lines 58-65).  

Regarding claim 6, Salcedo discloses silicon-controlled rectifier according to claim 1, wherein the third heavily doped active region of the first conductivity type 42 (P-type) is in a floating status (same arrangement as instant application claimed. So, it is floating).  

Allowable Subject Matter
Claims 4-5, 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BILKIS JAHAN/Primary Examiner, Art Unit 2896